     Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 1 of 8 PageID: 1



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

Clara R. Smit (NJ #060086)
The Law Office of Clara R. Smit
100 Horizon Center Blvd.
Hamilton, New Jersey 08691
732-843-6600
crsmitlaw@aol.com
Attorney for Plaintiff

------------------------------------------------------x
SCOTT BIRNBAUM,                                       :
an individual,                                        :       CASE NO.:
                                                      :
                  Plaintiff,                          :
                                                      :
vs.                                                   :
                                                      :
                                                      :
                                                      :
ASHWOOD REALTY, LLC and                               :
WIGS BY BARBARA LLC,                                  :
                                                      :
                  Defendants.                         :
------------------------------------------------------x

                                                COMPLAINT

         Plaintiff, SCOTT BIRNBAUM, by and through his undersigned counsel, hereby files this

Complaint and sues ASHWOOD REALTY, LLC and WIGS BY BARBARA LLC (hereinafter

referred to as “DEFENDANTS”), for declaratory and injunctive relief, damages, attorneys’ fees,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and the

New Jersey Law Against Discrimination, N.J.S.A. 10:5-5, and alleges:

                                    JURISDICTION AND PARTIES

1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

         Americans With Disabilities Act, 42 U.S.C. § 12181 et seq. (hereinafter referred to as the



                                                          1
     Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 2 of 8 PageID: 2



         “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331

         and 1343.

2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

3.       Plaintiff, SCOTT BIRNBAUM, (hereinafter referred to as “MR. BIRNBAUM”), is a

         resident of Union County, New Jersey. MR. BIRNBAUM resides at 41 Hillside Avenue,

         Springfield, New Jersey.

4.       MR. BIRNBAUM is a qualified individual with a disability under the ADA. MR.

         BIRNBAUM has been diagnosed with spina bifida.

5.       Due to his disability, MR. BIRNBAUM is substantially impaired in several major life

         activities and requires a wheelchair for mobility. Specifically, MR. BIRNBAUM is

         unable to walk, stand, or use his legs without assistance.

6.       Upon information and belief, WIGS BY BARBARA LLC (hereinafter referred to as

         “WIGS BY BARBARA”) is a limited liability company organized in the State of New

         Jersey and authorized to do and doing business in Union County, New Jersey.

7.       Upon information and belief, ASHWOOD REALTY, LLC (hereinafter referred to as

         “ASHWOOD REALTY”) is a limited liability company organized in the State of New

         Jersey and authorized to do and doing business in Union County, New Jersey.

8.       Upon information and belief, WIGS BY BARBARA can be contacted at its registered

         agent located at:

                        c/o Barbara Paolercio
                        8 Spring Hill Drive
                        West Orange, New Jersey 07052

9.       Upon information and belief, ASHWOOD REALTY can be contacted at its registered

                                                  2
  Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 3 of 8 PageID: 3



      agent located at:

                     c/o Robert Dattilo
                     552 Ashwood Road
                     Springfield, New Jersey 07081

10.   Upon information and belief, WIGS BY BARBARA is one of the lessees and/or

      operators of the real properties and improvements which is the subject of this action, to

      wit: Mountain Plaza shopping center located at 771-779 Mountain Ave, Springfield, New

      Jersey 07081 (hereinafter referred to as “the Property”).

11.   Upon information and belief, ASHWOOD REALTY is the owner and lessor of the

      Property.

12.   Upon information and belief, DEFENDANTS operate the Property under Title III of the

      ADA.

13.   DEFENDANTS are obligated to comply with the ADA.

14.   All events giving rise to this lawsuit occurred in Union County, New Jersey.

                     COUNT I - VIOLATION OF TITLE III OF THE
                          AMERICANS WITH DISABILITIES ACT

15.   MR. BIRNBAUM realleges and reavers Paragraphs 1 - 14 as if they were expressly

      restated herein.

16.   The Property is a place of public accommodation, subject to the ADA, generally located

      at: 771-779 Mountain Ave, Springfield, New Jersey 07081.

17.   Upon information and belief, MR. BIRNBAUM has visited Property and desires to visit

      the Property again in the near future.

18.   On or about June 3, 2019, MR. BIRNBAUM visited the Property to get his hair cut at

                                               3
  Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 4 of 8 PageID: 4



      Encore Barber Shop, which is located at the southern end of the Property. After receiving

      his haircut, MR. BIRNBAUM wished to visit the Rye Deli, which is located on the

      northern end of the Property.

19.   When MR. BIRNBAUM attempted to travel in his wheelchair from the southern end to

      the northern end, his pathway was blocked by several large potted plants in front of the

      Wigs by Barbara store that are located on the accessible route.

20.   MR. BIRNBAUM informed the owner/agent of Wigs by Barbara that the plants were

      blocking his access to the Rye Deli, in violation of Federal Law.

21.   The owner/agent of Wigs by Barbara then yelled at MR. BIRNBAUM, that he did not

      care about the law, using an expletive.

22.   Despite this, the owner/agent of Wigs by Barbara moved the potted plants closer to the

      outside wall of the Property. However, these potted plants were still in the accessible

      route, causing MR. BIRNBAUM great difficulty in accessing the Rye Deli. MR.

      BIRNBAM nearly fell off the Property’s promenade trying to avoid the potted plants that

      had already been moved.

23.   On or about August 22, 2019, MR. BIRNBAUM returned to the Property for another

      haircut. This time he personally observed that even more potted plants were placed on the

      Property’s accessible route in front of the Wigs by Barbara store, blocking his path to the

      Rye Deli.

24.   On or about September 5, 2019, MR. BIRNBAUM returned to the Property to drop off

      his dry cleaning at Springfield Cleaners.

25.   After dropping off his clothes, he attempted to again travel past the Wigs by Barbara

      store to access the Rye Deli. Again, there were large potted plants blocking his path. MR.

                                                  4
  Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 5 of 8 PageID: 5



      BIRNBAUM requested that Lilly from Springfield Cleaners assist him in passing the

      potted plants. However, even with assistance, MR. BIRNBAUM’S right wheels fell of

      the edge, causing his wheelchair to topple over with MR. BIRNBAUM still on it, causing

      injury.

26.   Upon falling Matt Joost from the Rye Deli assisted MR. BIRNBAUM up off the ground.

27.   MR. BIRNBAUM intends to return to the Property to pick up his laundry from

      Springfield Cleaners, and to get more haircuts from Encore Barber Shop.

28.   MR. BIRNBAUM experienced serious difficulty accessing the goods and utilizing the

      services therein due to the architectural barriers as discussed in Paragraph 28.

29.   MR. BIRNBAUM continues to desire to visit the Property, but continues to experience

      serious difficulty due to the barriers discussed in Paragraph 28.

30.   MR. BIRNBAUM lives within a close geographic proximity of the Property. MR.

      BIRNBAUM lives one (1) mile from the Property.

31.   MR. BIRNBAUM intends to and will visit the Property to utilize the goods and services

      in the future, but fears that he will encounter the same barriers to access which are the

      subjects of this action.

32.   Upon information and belief, DEFENDANTS are in violation of 42 U.S.C. § 12181 et

      seq. and 28 C.F.R. § 36.302 et seq. and the Property is not accessible due to, but not

      limited to the following barriers which presently exist at the Property:

                I.    UPON INFORMATION AND BELIEF, THE FOLLOWING BARRIERS

      ARE ALLEGED TO BE THE RESPONSIBILITY OF DEFENDANT:

                      A.         The accessible route from the accessible-designated parking space

                                 to the entrance of the Rye Deli located at the Property is blocked

                                                  5
  Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 6 of 8 PageID: 6



                             by potted plants in front of tenant space leased by WIGS BY

                             BARBARA, making the route too narrow for a wheelchair user to

                             navigate to enter all of the stores the Property;

                      B.     There is no curb cut at the Property; and

                      C.     Other current mobility-related barriers and violations of the

                             Americans with Disabilities Act to be identified after a complete

                             inspection of the Property.

33.   Upon information and belief, all barriers to access and ADA violations still exist and

      have not been remedied or altered in such a way as to effectuate compliance with the

      provisions of the ADA, even though removal is readily achievable.

34.   Upon information and belief, removal of the discriminatory barriers to access located on

      the Property is readily achievable, reasonably feasible, and easily accomplished, and

      would not place an undue burden on DEFENDANTS.

35.   Upon information and belief, removal of the barriers to access located on the Property

      would provide MR. BIRNBAUM with an equal opportunity to participate in, or benefit

      from, the goods, services, and accommodations which are offered to the general public at

      the Property.

36.   MR. BIRNBAUM continues to desire to visit the Property, but will continue to

      experience serious difficulty until the barriers discussed in Paragraph 23 are removed.

37.   MR. BIRNBAUM intends to and will visit the Property to utilize the goods and services

      in the future, but fears that DEFENDANTS will continue to discriminate against him by

      failing to bring its Property into an accessible condition.



                                                6
  Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 7 of 8 PageID: 7



38.     MR. BIRNBAUM has been obligated to retain the undersigned counsel for the filing and

        prosecution of this action. MR. BIRNBAUM is entitled to have his reasonable attorneys’

        fees, costs, and litigation expenses paid by DEFENDANTS, pursuant to 42 U.S.C. §

        12205.

      COUNT II - VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

39.     Plaintiff realleges all prior obligations as if fully set forth herein. Plaintiff repeats the

        allegations contained in all of the proceeding paragraphs.

29.     Defendants’ facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,

        (New Jersey Law Against Discrimination). New Jersey law provides that all persons shall

        have the opportunity to obtain all the accommodations, advantages, facilities and

        privileges of any place of public accommodation without discrimination on the basis of

        disability. This opportunity is recognized and declared to be a civil right. (See, N.J.S.A.

        10:5-4.).

30.     As a result of the aforementioned discrimination, MR. BIRNBAUM has sustained

        emotional distress, mental anguish and suffering, and invasion of his civil rights, in

        violation of the New Jersey Law Against Discrimination.


        WHEREFORE, MR. BIRNBAUM demands judgment against DEFENDANTS, and

requests the following injunctive and declaratory relief:

        A.       That this Court declare that the Property owned, leased, and/or operated by

                 DEFENDANTS is in violation of the ADA;

        B.       That this Court enter an Order directing DEFENDANTS to alter the Property to

                 make it accessible to and useable by individuals with mobility disabilities to the


                                                    7
Case 2:19-cv-17931-KM-ESK Document 1 Filed 09/12/19 Page 8 of 8 PageID: 8



          full extent required by Title III of the ADA;

    C.    That this Court enter an Order awarding MR. BIRNBAUM damages, as provided

          for under N.J.S.A. 10:5-5;

    D.    That this Court enter an Order directing DEFENDANTS to provide accessible

          policies and procedures related to disabled patrons and customers;

    E.    That this Court award reasonable attorneys’ fees, costs (including expert fees),

          and other expenses of suit, to MR. BIRNBAUM; and

    F.    That this Court award such other and further relief as it deems necessary, just and

          proper.



                                        Respectfully Submitted,



                                        s/Clara R. Smit
                                        Clara R. Smit (NJ # 060086)
                                        The Law Office of Clara R. Smit
                                        100 Horizon Center Blvd.
                                        Hamilton, New Jersey 08691
                                        732-843-6600
                                        crsmitlaw@aol.com
                                        Attorney for Plaintiff




                                           8
